3Notice of Pre-AIA  or AIA  Status
1. 	This action is response to the amendment filed on 03/1/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant is advised that a new examiner has been assigned to the application.
2. 	Claims 1-20 are pending. Claims 10-20 are new.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2022 has been entered.
 
Response to Arguments
3. 	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicants amendment has necessitated this final rejection. The prior art of Baker is removed and the primary reference of Uraizee has been added, as has the teachings of Aleksandrov thus a new ground of rejection is presented below. 


Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5. 	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1)) as unpatentable under 35 U.S.C. 103 as obvious over Uraizee et. al. U.S. Publication No. 20160315887 published Oct. 27, 2016, in view of Weaver et al. U.S. Publication No. 20170353466 published Dec. 7, 2017 and further in view of  Aleksandrov et. al. U.S. Publication No. 20150264111 published Sept. 17, 2015

 	With respect to Independent claim  1, Uraizee teaches a  method of rights management to automate and facilitate the management of permissions of a protected document in a plurality of collaboration systems, the plurality of collaboration systems including a first  collaboration system associated with a sender that is different from a set of second collaboration system associated with a list of recipients, the method comprising (See Para 12, 24-26, Fig. 1, as showing at least a first and second user 102, 118 being sent an attachment in a collaboration situation):

detecting a movement of the protected document as an attachment to a communication that is sent from the first collaboration system to the set_of collaboration systems for the list of recipients, wherein the sender of the protected document has permission to access the protected document and the recipients in the list_of recipients do not yet have access to the protected document before the sender shares the protected document with the list of recipients (See Para 26-37, Fig. 2a-2d and Para 35, drag and drop of a file onto a communication). Uraizee teaches a user can drag and drop a file from a communication system (file attached Fig. 2c, project file 222) to a message and then the system determines groups to send to (Para 28-29) and then allows the user to set permissions where the permissions may be applicable to everyone or based on layers to levels of access (See Para 33). 
in response to detecting the movement of the protected document as the attachment to the communication, triggering a process to analyze the permissions of the protected document, wherein the process performs (See Para 33, 36, 38, 51, 59, 65). Uraizee teaches in response to the drag and drop then presenting or triggers a permission setting interface (See also Para 53, in response to moving a file to a communication) that an option is presented to set permissions (Para 54). 
identifying whether the  sender sharing of the protected document has access to change permissions of the protected document wherein the protected document is associated with permissions for accessing the protected document (See Para 54, a senders credentials are checked and permissions can be set based on the sender and its last use, etc. (para 58, 62, 64). 
sharing the protected document to the list of recipients (Para 60 sending the outgoing communication, and transmitting the email to the selected group (Para 56, 61, 64). 
If the sender has access to change permissions on the protected document, automatically changing the permissions as the protected document moves from the first collaboration system to the set of collaboration systems   (Para 62). Uraizee teaches permissions can be changed automatically as it is sent to other users on other systems.  

Uraizee teaches in the alternative that activation of the email service and permission management can be done by either a movement or by activation of a application feature or by user selection (Para  33, 36, 38, 51, 59, 65). However, the movement in the claim is interpreted to also cover movement via a file from one location and into the communication and also movement of transferring a file from one server to another server associated with the communication. Thus, the teachings of Weaver are maintained, as showing movement of a email over different systems (fig. 3b) and for showing selection of a menu to automatically share changes (Fig. 2d) and permission setting is done in response to a broadly defined trigger event in a document (Para 4, 22-25, 28) (e.g. triggers are activated in response to user input). Weaver explicitly determines when a document is not shared with another user and determines if the user has access permission (Para 31-33) and having the sender grant permissions to the user. Weaver also makes certain the sharing user has the rights to give to another user to share the document or email (Para 34, 50). Weaver shows  a user can automatically share a email or document and automatically assign permissions during the process (Para 54). Therefore, while Uraizee teaches permissions can be granted automatically when the user sends a message to another or transmits to another, Weaver shows in the alternative how sharing permissions can also be added automatically to a document or email as it is sent to others user accounts (Para 38-40). Thus the combination of Weaver and Uraizee would allow in various ways a system or user to spawn the automatic change of permissions when sending a document to other users.


 In the alternative,  Aleksandrov teaches a system that can also authorize access to emails and in analogous art to Weaver and Uraizee as being directed to a system that allows users in a user interface to change permissions of files or emails as they collaborate with others (Para 1). Aleksandrov teaches upon receipt of a user email the server detects the recipients and sender of the email (monitors) where upon authentication then permissions are determined for controlling access to the attachments (Para 18). Aleksandrov teaches the permissions may be changed by the sender for one or more of the recipients. Aleksandrov teaches permissions may be granted to recipients of the emails. Aleksandrov teaches permissions for accessing the email attachment by both sender and recipient may be automatic (Para 19). Aleksandrov teaches authenticating one or all of the email clients for the purposes of sending an email (Para 23). Aleksandrov teaches (fig. 2) a user can attach one or more files to an email (Para 32. 50-54). Once the file is attached the sender is authenticated (Para 36) and a list of recipients is also validated (Para 37). Aleksandrov teaches that one or more users may also have the ability to change permissions to file attachments (Para 56-57). Aleksandrov teaches that when an attachment is added and in response to being added the system identifies the recipients and authenticates the sender (Para 60). Aleksandrov teaches if the sender has unrestricted access and recipient has restricted access then the sender can use the interface to change the permissions of an attachment even after it has been sent (Para 61). Thus, even if they were not automatically changed, as in Weaver and Uraizee the sender can change the permissions at any time. 

Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Aleksandrov, Uraizee and Weaver in front of them to how to detect movement of a communication as an attachment to a communication where the sender has the permission to change access permissions as the document is attached based on the sender having rights to do. The motivation to Aleksandrov, Uraizee and Weaver first comes from Uraizee to improve the user interaction with the user interface by providing the option to change said attachment permissions based on a sender and/or recipient attribute and from Weaver to provide the auto-share feature to the user while they are working in a manner that automatically authenticates and changes permissions on the attachment in the background so as to not disrupt their workflow (Para 22) and thus provides an alternate method of granting permission than those in Uraizee but meet with the same result of granting access to a recipient of an attachment when it is sent (Para 51). Finally the motivation to combine Uraizee with   Aleksandrov comes from Aleksandrov which suggests allowing an administrator to change one or more permission of recipients of an email with an attachment to allow other users to have access to a document thereby reducing network usage by having to send duplicate files with changed access rights after the original was sent (Para 1).  

With respect to dependent claim 2, Uraizee teaches a method wherein the first collaboration system and the second system includes an email system, content collaboration tool or file sharing application (See Para 19, see email, figure 1 systems connected over the cloud). 

With respect to dependent claim 3, Uraizee teaches a method further comprising listening to events to trace movement of emails to detect movement of the protected document as the attachment to  the communication (See Para 33, 36, 38, 51, 59, 65). Uraizee teaches in response to the drag and drop then presenting or triggers a permission setting interface (See also Para 53, in response to moving a file to a communication) that an option is presented to set permissions (Para 54). 

With respect to dependent claim 4, Uraizee teaches a method further comprising detecting available to the sender and the list of recipients to change permissions (See Para 54, a senders credentials are checked and permissions can be set based on the sender and its last use, etc. (para 58, 62, 64).

With respect to dependent claim 5, Uraizee teaches a method further comprising monitoring all emails flowing within and outside an email system and identifying  protected documents that are flowing through an email server wherein the movement of the protected document as the attachment to  the communication is detected by the monitoring (See Para 63, where the movement of the document to and from group cloud storage is detected so as to present the user with option (Para 62). 

With respect to dependent claim 6, Uraizee teaches a method wherein the detecting the movement is performed by a  detection component in the content collaboration system is a connector that is listening to document upload or download events and taking action accordingly. (See Para 63, when documents are in storage).

With respect to dependent claim 7, Uraizee teaches a method as claimed in claim 6, wherein the connector monitors all documents uploaded to a document folder and identifies the users that have access to that folder (See Para 33). In the alternative, Aleksandrov teaches a database table with user names and access rights stored therein, thus monitors all permissions for all documents in the system (See also Para 63). 

With respect to dependent claim 8, Uraizee teaches a method wherein the connector
automatically grants permissions to the users uploading the document having the rights to change permissions (See Para 63). 

With respect to dependent claim 9, Uraizee teaches a method, wherein the connector
trigger a request for permission to the original owner of the protected document if the user
uploading the document does not have the rights to change permissions ((See Para 54, a senders credentials are checked and permissions can be set based on the sender and its last use, etc. (para 58, 62, 64). The sender can be the original owner.

With respect to dependent claim 10, Uraizee does not specifically teach a method if the sender does not have access to change permissions on the protected document sending a notification to the sender to change the permissions of the document. However, this feature would have been obvious to the skilled artisan prior to the effective date of the invention in view of Aleksandrov because Aleksandrov expressly suggests even if an attachment was sent that a user interface can be accessed to change the permission of a document (See Para 55-58). 

With respect to dependent claims 11-13, Uraizee teaches permissions are associated with the communication, and the document and where the detection is performed by the email system (See Para 29, 33-38 and 64). In the alternative,  Aleksandrov teaches there may be multiple permissions (Para 26, 46, 50). 

With respect to claims 14-19, claims 14-19 reflect a non-transitory computer readable medium comprising instructions for performing the steps, in a substantially similar manner, as those in claims 1-13, thus in further view of the following are rejected along the same rationale. Uraizee teaches (figure 5, a memory item 506 and a processor 504 and a device 500 (See also Para 42-51). 
With respect to claim 20 claim 20 reflect an apparatus comprising a processor and a non-transitory medium that include instructions for execution by a processor to execute the steps in claim 1, in a substantially similar manner, as in claim 1, thus is in further view of the following rejected along the same rationale. Uraizee teaches (figure 5, a memory item 506 and a processor 504 and a device 500 (See also Para 42-51). 
 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179